Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 13 all of the prior art of record fails to teach or suggest the limitation of claim 1, A vehicle operation system, comprising: a processor configured to execute instructions that perform operations, comprising: an operation unit disposed within a vehicle and including an operation shaft and an operating element configured to receive a mechanical operation of an occupant of the vehicle, the operation element being attached to a tip of the operation shaft; a memory configured to store instructions; one or more processors configured to execute the instructions to:  determine a target-specific device serving as an operation target representative of a plurality of specific devices on the basis of an operation different from a mechanical operation performed on the operating element by the occupant of the vehicle; and control the target-specific device on the basis of the mechanical operation performed on the operating element by the occupant of the vehicle, wherein the operation unit has a first display having a touch panel function, the first display is disposed on a surface of the operating element, and, the one or more processors execute the instructions to: refer to an action information registered in a storage and cause the first display to display a guide information for guiding content of control in a control mode in according with an operation of a first form, in a case in which the occupant had performed the operation of the first form for the first display, the action information is information in which a form of an operation by an occupant for the first display and the control mode for controlling the target-specific device are associated with each other, and control the target-specific device based on the control mode and a form of a 216/412,486SHMCP448US mechanical operation, in a case in which the occupant had operated a mechanical operation for the operating element according to the guide information. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 10124648 B2 Hsiao discloses vehicle operating systems for operating a vehicle having a driving seat for a vehicle driver and at least one passenger seat for passengers are described. The vehicle operating system may include one or more camera devices for shooting images of hand actions of the driver or images of hand actions of a passenger, and a storage device for storing operating signals corresponding to hand actions. A processing device may be configured to select the driver or the passengers as a gesture command operator, and to control the camera device to shoot hand action images of the selected gesture command operator. The command system may also be configured to convert the shot hand action images into corresponding operating signals according to hand action indicia stored in the storage device. The operating signals may be sent to execution devices, that execute the corresponding operations.
All dependent claims are allowable for at least the reasons of claim 1, 12, and/or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665